Appeal from an order of the Family Court, Livingston County (Robert B. Wiggins, J.), entered July 3, 2014 in a proceeding pursuant to Family Court Act article 6. The order, among other things, determined that the parties shall have joint custody of the subject child.
Now, upon reading and filing the notice of discontinuance signed by the appellant on October 10, 2016, and by the attorneys for the parties on September 26, 29 and 30, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present—Whalen, P.J., Centra, Carni, Curran and Troutman, JJ.